I cannot agree that plaintiff has failed to prove the extent of his loss because he has failed to prove what he could have obtained for the used car, for which he agreed to *Page 281 
allow Miss McRedmond $600. He has shown definitely the price for which the Pontchartrain Motor Company sold this car, and I can conceive of no better way of determining the value of an object than to show the price for which it was sold by a dealer regularly engaged in the selling of such things. The rule, which my associates have followed, is, I think, a dangerous one. They seem to hold that only by actually selling Miss McRedmond's used car could Mossy have determined what price he could have obtained for it. If that is necessary, then in no case may an action be maintained for the breach of such a contract as this, for where the contract is breached the dealer does not receive the used car and, therefore, cannot sell it and, consequently, cannot determine what he would have received for it.
I respectfully dissent.